Citation Nr: 1431558	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  05-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The appellant served on active duty for training with the United States Marine Corps Reserves from February 1973 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The appellant appealed those decisions, and the case was referred to the Board for appellate review.

In March 2006, the Board issued a decision denying the issue of whether new and material evidence had been submitted sufficient to reopen a claim for service connection for blindness of the left eye.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2008 Order, the Court vacated the March 2006 Board decision and remanded the matter to the Board for development consistent with the Court's memorandum decision.  In May 2009, the Board again issued a decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for blindness of the left eye.  The issue of entitlement to service connection for glaucoma was also referred to the RO For appropriate action.  

The appellant then appealed the Board's decision to the Court, and in a January 2011 Memorandum Decision, the Court affirmed the portion of the May 2009 Board decision denying the issue of whether new and material evidence had been submitted to reopen a claim for service connection for left-eye blindness due to amblyopia secondary to anisometropia.  However, the Court found that the portion of the decision referring a claim for service connection for glaucoma should be modified to reflect a remand in lieu of a referral.  The Court indicated in its Memorandum Decision by citing 38 C.F.R. § 3.400 (effective date of remanded claim, if granted relates back to the date of receipt of that claim or date entitlement arose, whichever is later) that, should service connection for glaucoma be granted, whether the Board referred or remanded the issue could have an effect on the effective date assigned for service connection.  January 2011 Memorandum Decision at page 2.  Therefore, the Board will instruct the AOJ to consider this matter should it decide on remand that service connection is warranted.
  
The Board subsequently remanded the case for further development in April 2011.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the appellant with an addendum VA medical opinion; to obtain outstanding relevant VA and private treatment records; to provide corrective notice; and to adjudicate inextricably intertwined issues.

In January 2012, pursuant to the Board's April 2011 remand, the appellant was provided with a VA examination with regard to his glaucoma.  The examiner opined that the appellant's glaucoma was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the VA examiner stated that the appellant's "glaucoma could have manifested at any point in his life," and that considering records in the claims file indicating that poor vision existed in the left eye in childhood despite little to no refractive error, it made the examiner "suspicious of an early onset childhood glaucoma such as juvenile glaucoma or congenital glaucoma that went undiagnosed."  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Although the VA examiner indicated that he reviewed the claims file, the statement that records in the claims file indicated poor vision existing in the left eye despite little to no refractive error runs counter to evidence from the service treatment records.  Specifically, a March 1973 consultation report from the naval hospital eye clinic included an impression of amblyopia, left eye, secondary to anisometropia, along with the appellant's reported statement that he had had poor vision in the left eye since childhood.  Anisometropia is defined as an error of refraction in which a person's two eyes have different refractive powers.  Dorland's Illustrated Medical Dictionary 92 (32nd ed. 2012).  As the VA examiner's opinion is based on an inaccurate factual premise, its probative value is diminished, and the Board finds it to be an inadequate for adjudicaticatory purposes.  The Board also notes that the examiner's statements that the appellant's glaucoma could have manifested at any time in his life and that evidence made him suspicious of a childhood or congenital glaucoma are not sufficiently definite, and render the rationale speculative in nature, thus further diminishing the probative value of the opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim).  On remand, a supplemental VA medical opinion should be sought regarding the nature and etiology of the appellant's glaucoma which contemplates the full evidence of record.

Additionally, the Board notes that the evidence contained in the claims file indicates that further treatment records regarding the appellant's glaucoma remain outstanding at this time.  June 2011 and July 2011 records titled "Scanned Report" show that documents from the fee consult ophthalmological surgery of the right eye, performed at the Dean McGee Eye Institute, were scanned into the VA Computerized Patient Records System (CPRS).  Subsequent VA treatment records note that the appellant underwent a right eye tube shunt procedure at the Dean McGee Eye Institute.  As these records are related to the appellant's glaucoma, they are potentially relevant to his claim and must be associated with the claims file on remand.  

The Board also notes that the most recent VA treatment record in the claims file is from April 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the Board is remanding this matter for further development, and because the appellant and his representative have submitted statements indicating that the appellant has been receiving ongoing medical care, and requesting that VA continue to collect ongoing VA medical records, the AOJ should take this opportunity to obtain and associate any additional VA records pertaining to the appellant's glaucoma with the claims file.         

The Board also finds that on remand, corrective notice should be provided to the appellant.  The appellant's VA Form DD-214 shows service from February 1973 to April 1973 as active duty for training (ACDUTRA).  No other service personnel record contained in the appellant's VA claims file indicates other ACDUTRA or active duty periods.  In response to the appellant's claims for service connection for glaucoma, the RO sent the appellant notice regarding what the evidence must demonstrate for service connecting a disability relating to active service, but no notice was sent to the appellant which addresses the criteria for establishing service connection when there is service other than active duty.  On remand, the appellant should be provided with notice of the criteria for service connection where there is ACDUTRA, inactive duty for training (INACDUTRA), or other service not classified by the service department as active duty (AD).

Finally, the Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all of the appellant's VA CPRS electronic records dating from June 2011 to July 2011.  If such records cannot be located, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  

If such records cannot be located through CPRS, request that the appellant provide a release form for these records from the Dean McGee Eye Institute.  After securing the appellant's written authorization, obtain the relevant records.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.

2.  Obtain any and all VA treatment records from April 2013 to the present from the Wichita VA Medical Center, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the United States Marine Corps Reserves which may qualify him for basic eligibility for Veterans benefits.  Advise the appellant of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service.    


4.  Thereafter, refer the appellant's VA claims file to a Board-certified ophthalmologist for an addendum opinion regarding the nature and etiology of the appellant's glaucoma.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the appellant must be notified.

Thereafter, the examiner should provide an opinion on the following:

i)  Whether it is at least as likely as not (50 percent probability or greater) that the appellant's glaucoma arose during service.

ii)  If glaucoma was thought to predate service, whether it is at least as likely as not (50 percent probability or greater) that the appellant's glaucoma was aggravated by any event, incident, or injury during service.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

iii)  Whether it is at least as likely as not (50 percent probability or greater) that the appellant's glaucoma is related, at least in part, to any event, incident, or injury which occurred during service.

In making the above determinations, the examiner's attention is directed to the appellant's assertions that during service, a drill instructor poked him in the left eye with his finger, another drill instructor hit him in the left eye with his fist, giving him a black eye, and a drill instructor sprayed deodorant in the appellant's left eye.  The appellant also contends that he had a decline in vision of the left eye during service that is related to an incident when he was given penicillin and had an allergic reaction, which caused his eyes to swell shut.  Consideration should also be given to the various tests of visual acuity contained in the service treatment records. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for service connection for glaucoma and a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

